DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 21 April 2022.  Claims 10-13 and 16-18 are pending. Claims 10 and 16-18 are currently amended and claims 1-9 and 14-15 are cancelled. 

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 16 as set forth in the Office Action of 22 June 2022 have been fully considered and are persuasive.  However, applicant’s amendments raise new objection(s) addressed below under claim objections.
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 22 June 2022 have been fully considered and are not persuasive.  Examiner notes that applicant has not provided any arguments regarding 112(f) claim interpretation set forth in the office action and thus the claim interpretation as set forth in the office action is maintained. 
Applicant’s amendments/arguments with respect to the rejection of claims 10-14 and 16-18 under 35 USC 112(b) as set forth in the Office Action of 22 June 2022 have been fully considered and are persuasive. However, applicant’s amendments raise new rejection addressed below under 35 USC 112(b).
Applicant’s amendments/arguments with respect to the rejection of claims 10-13 and 16-18 under 35 USC 101 have been carefully considered and are not persuasive. 
Applicant firstly argue that the instant application is similar to case laws (pages 8-14 of the remarks). Applicant specifically points out the Berkheimer memorandum on April 19, 2018 by the Patent Office which addresses whether additional elements "represent well-understood, routine, conventional activity" and the particular reasoning required to support such a finding. 
In this regard, the Office acknowledges the following as regards required evidence: As provided in MPEP § 2106.05(d)(I), "an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. This memorandum clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III below." 
The Berkheimer memo therefore provides that a claim does recite "significantly more" unless proven otherwise: "an additional element (or combination of elements) is not well- understood, routine, or conventional unless the examiner finds, and expressly supports a rejection in writing with" evidence, which is limited to the following: An express statement in the specification or a statement made during prosecution about the element(s). 
Further, applicant points the deputy commissioner of the U.S. Patent Office issued a memorandum for patent examination policy regarding recent opinions of the u.s. court of Appeals for the Federal Circuit (Federal Circuit) in McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016), in which the memorandum provide additional information about finding eligibility for software claims, including, for example, the following: The Deputy Commissioner summarized the MCRo decision as follows: In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A of the USPTO's SME guidance). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. 
Notable Points from McRO: Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying a concept as a judicial exception. See also the discussion of identifying an abstract idea in the May 4, 2016 Memorandum (in Section II.A) and the discussion of claims directed to improvements in computer-related technology in the May 19, 2016 Memorandum about Enfish, which is available on the USPTO's SME Webpage. 
An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer. 
The Deputy Commissioner summarized the bascom decision as follows: In lincourt failed to properly perform the second step of the Mayo/Alice framework (Step 2B of the USPTO's SME guidance) when analyzing a claimed system for filtering content retrieved from an Internet computer network. The BASCOM court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end- users, with customizable filtering features specific to each end user (note that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception). 
Notable Point from BASCOM: In Step 2B of the USPTO's SME guidance, examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amount to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements. See also the discussion of evaluating combinations of additional elements in the May 4, 2016 Memorandum. Further, applicant points out similar arguments for case law fish (LL V. Microsoft Corp). Confirming that a claim directed to a software-based improvement to computer technology "is likely not similar to claims that have previously been identified as abstract by the courts." Cautioning against characterizing the claim at a level of abstraction untethered from the language of the claim. Emphasizing that the ability of an invention to run on a general-purpose computer does not automatically doom the claim.
Examiner has considered the arguments and respectfully disagree:
The instant application is not similar to the case laws and example(s) listed in the remarks. The claims are directed to determining position of a vehicle and controlling/operating (determining trajectory of the vehicle/display lane change message) based on the vehicle position and surrounding features under mental process concepts performed in the human mind. Accordingly, the claims recite an abstract idea (see below 101 rejection). With to step 2A prong 2 and step 2B, the judicial exception is not integrated into a practical application. The additional elements recited in the claim(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional elements just “apply it” on a computer (MPEP 2106.05F), because it’s just controlling/operating the vehicle in which the control or operation of the vehicle includes merely a determination of a trajectory, displaying of a lane change message, etc.
Furthermore, applicant argues as to the case of Alice corporation Ply.Ltd. V. CLS bank international and its analysis that the instant application is not directed to an abstract idea, and if so determine if the abstract idea has been applied in an eligible manner by considering all the limitations of the claim (see pages 14-17 of the remarks). 
Examiner has considered the arguments and respectfully disagree: 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 10 and 16 recite comparing, the environment data values with a map; determining, the position of the automated vehicle as a function of the comparison; determining, an approximate position of the automated vehicle, and classifying the environment of the automated vehicle as a function of the approximate position; wherein in the comparing, a relation of the at least two mutually independent regular structures is determined, the comparing being carried out as a function of the relation, and wherein the relation of the at least two mutually independent regular structures includes a constant and/or changing phase shift occurring as a function of the environment, and/or lateral or longitudinal distances from one another. For example, the claim(s) limitations encompass a person looking at data of environment features, (independent structures), map data, and/or lateral/longitudinal distances between the different environment features (structures) could compare the environment data values with the map data, determining the position and/or an approximate position of the vehicle of the vehicle based on the comparison, classify the environment as based on the approximated position, and could also make the comparison based on the relation of the at least two structures (lateral/longitudinal distances between the two structures). The mere nominal recitation that the various steps are being executed via the processor to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claims recite a mental process. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). For more details of the analysis see rejection 101 below. 
Further, the independent claims recite(s) the additional limitations of sensing, environment data values which represent an environment of the automated vehicle, the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure, wherein the multiple environment features have at least two regular structures that are mutually independent of each other; supplying, a signal based on the position, as determined, to a control unit for operating the automated vehicle based on the position; wherein the automated vehicle is controlled and operated based on the position, sensors, sensor system, processor, an interface which transmits/supply via cable or wirelessly, the interface includes a transmitter and/or receiver device for the transmission of data, and/or wherein the interface includes additional a computing device for adapting and/or modifying a data format, a control unit, a device, a computing device, localization device, and a positioning device. The sensing step is recited at a high level of generality (i.e., as a general means of gathering data which represents the environment in which data may consists of at least two regular structures which are mutually independent of each other), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The supplying and controlling/operating of the vehicle steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. For example, referring to the specification at least page 2 in which the controlling/operating of the vehicle includes merely a determination of a trajectory, displaying of a lane change message, etc. which is a mental step that could be done in the human mind or is a general action or change being taken based on the results of the generating step and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The sensor(s) and sensor system are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The recited additional limitation(s) of a processor, an interface which transmits/supply via cable or wirelessly, the interface includes a transmitter and/or receiver device for the transmission of data, and/or wherein the interface includes additional a computing device for adapting and/or modifying a data format, a control unit, a device, a computing device, localization device, and a positioning device are recited at a high level of generality and merely automate the generating steps and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements just “apply it” on a computer (MPEP 2106.05F) to automate the generating steps.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No). For more details of the analysis see rejection 101 below.
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 10-13 and 16-18 under 35 USC 101 is maintained herein.
Applicant’s arguments with respect to claims 10-14 and 16-18 as being unpatentable under 35 USC 103(a) over Stenborg in view of Nakamura in view of Bellaiche have been fully considered but are not all persuasive, see response below and 103 rejection for detailed response and mapping of the claims. 
Further, applicant specifically argues the combination of the obviousness rejection which examiner believe are not persuasive. 
Applicant specifically argues as further regards the obviousness rejections, it is also respectfully submitted that instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action. In this regard, the cases of In re Fine, supra, and In re Jones, 21 U.S.P.Q.2d 1941 (Fed. Cir. 1992), make plain that the Office's generalized assertions that it would have been obvious to modify or combine the references do not properly support a § 103 rejection. It is respectfully submitted that those cases make plain that the Office Actions to date reflect a subjective "obvious to try" standard, and therefore does not reflect the proper evidence to support an obviousness rejection based on the references relied upon. In particular, the Court in the case of In re Fine stated that: The PTO has the burden under section 103 to establish a prima facie case of obviousness. It can satisfy this burden only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references. This it has not done.... Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.  In re Fine, 5 U.S.P.Q.2d at 1598 to 1600 (citations omitted; italics in original; emphasis added). Likewise, the Court in the case of In re Jones stated that: Before the PTO may combine the disclosures of two or more prior art references in order to establish prima facie obviousness, there must be some suggestion for doing so, found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.... Conspicuously missing from this record is any evidence, other than the PTO's speculation (if it be called evidence) that one of ordinary skill .., would have been motivated to make the modifications ... necessary to arrive at the claimed [invention]. In re Jones, 21 U.S.P.Q.2d at 1943, 1944 (citations omitted; italics in original). 
Examiner have carefully considered the arguments and respectfully disagree. For the obviousness rejection, Stenborg is directed to determining a position of a vehicle along a road, comparing and matches road detected markings with mapped road markings, and thus creates a map that may be utilized by positioning systems of the vehicle (autonomous vehicles, semi-autonomous vehicle, i.e.). Further, Nakamura is also related to estimating a position of the vehicle using map data and detection information (see Stenborg abstract and para 0007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg’s teaching to incorporate the teachings of Nakamura of classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position for different scenarios that the vehicle may encounter. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
Furthermore, Stenborg as modified by Nakamura do not specifically teach the features of mobile device mounted and image receiver mounted on the vehicles (car) for map developing/creating to incorporate the teachings of Bellaiche of supplying, via an interface, including a cable or wirelessly, a signal based on the position, as determined, to a control unit, wherein the automated vehicle is controlled and operated based on the position. As Stenborg modified by Nakamura utilize road markings to further improve accuracy of determining of a vehicle position and Bellaiche also utilized road markings (lane markings) to determine position of the vehicle for autonomous actions. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 

Claim Objections
Claim 1 is objected to because of the following informalities:  the recited limitation “and/or wherein the interface includes additional a computing device…” in line 19 appears to be a typographical error and should be “and/or wherein the interface includes an additional computing device…”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the recited limitation “and/or wherein the interface includes additional a computing device…” in line 20 appears to be a typographical error and should be “and/or wherein the interface includes an additional computing device…”.  Appropriate correction is required.
Claim 17 is objected because the following informalities: the recited limitation(s) “the device as recited in claim 16, the environment of the automated vehicle is classified as a function of the approximate position” appears to be a typographical error and should be “the device as recited in claim 16, wherein the environment of the automated vehicle is classified as a function of the approximate position”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a control unit for operating the automated vehicle” in claims 10 and 16, “a computing device to carrying out a comparison of the environment data values with a map”, “a localization device to determine the highly precise position of the vehicle as a function of the comparison”, and “a positioning device for determining an approximate position of the automated vehicle” in claim 16. Corresponding structure for the computing device, localization device, and positioning device is found on pages 9-11 and Fig. 1.
 The computing device to carrying out a comparison of the environment data values with a map corresponding structure is found on page 9 and Fig. 1 as element 112 which includes a processor, working memory, and hard disk to carry out comparison by examining the environment data values for predefined characteristics compared with digital map which represents location-specific, comparable characteristic. The localization device to determine the highly precise position of the vehicle as a function of the comparison corresponding structure is found on page 10 and Fig. 1 as element 113 which includes (processor, working memory, hard disk) to determine the position of the vehicle with the aid of a directional vector and/or a distance between at least one of the multiple environment features and vehicle and also stored in the digital map. The positioning device which is an addition means/device for determining an approximate position of the vehicle (see specification page 7) are developed as computing unit (processor, working memory, hard disk), see specification page 11.
However, “a control unit for operating the automated vehicle” in claims 10 and 16 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function beside merely that it includes a server. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 16, the recited limitation “a control unit for operating the automated vehicle” is indefinite. It is not clear for the examiner what the structure of limitation is and how it performs its functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required. Further, the recited limitation “wherein the automated vehicle is controlled and operated based on the position” is indefinite. It is unclear to the examiner if this is referring to the position determined from the comparison or the determined approximate position. Examiner interpret this to refer to either the position determined by comparison or the determined approximate position. Further, the recited limitation “wherein the multiple environment features have at least two regular structures…” is indefinite. It is unclear to the examiner what multiple environment features is it referring to, there is insufficient antecedent basis for this limitation in the claim. 
In claim 18, the recited limitation “wherein the signal based on the position is supplied for operating the automated vehicle based on the position” is indefinite. It is unclear to the examiner if this is referring to the position determined from the comparison or the determined approximate position
Claims 11-13 and 17 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-13 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 10-13 and 16-18 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 10 and 16 recite comparing, the environment data values with a map; determining, the position of the automated vehicle as a function of the comparison; determining, an approximate position of the automated vehicle, and classifying the environment of the automated vehicle as a function of the approximate position; wherein in the comparing, a relation of the at least two mutually independent regular structures is determined, the comparing being carried out as a function of the relation, and wherein the relation of the at least two mutually independent regular structures includes a constant and/or changing phase shift occurring as a function of the environment, and/or lateral or longitudinal distances from one another. For example, the claim(s) limitations encompass a person looking at data of environment features, (independent structures), map data, and/or lateral/longitudinal distances between the different environment features (structures) could compare the environment data values with the map data, determining the position and/or an approximate position of the vehicle of the vehicle based on the comparison, classify the environment as based on the approximated position, and could also make the comparison based on the relation of the at least two structures (lateral/longitudinal distances between the two structures). The mere nominal recitation that the various steps are being executed via the processor, computing device, a localization device, and the positioning device to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes). 
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite the additional limitations of sensing, environment data values which represent an environment of the automated vehicle, the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure, wherein the multiple environment features have at least two regular structures that are mutually independent of each other; supplying, a signal based on the position, as determined, to a control unit for operating the automated vehicle based on the position; wherein the automated vehicle is controlled and operated based on the position, sensors, sensor system, processor, an interface which transmits/supply via cable or wirelessly, the interface includes a transmitter and/or receiver device for the transmission of data, and/or wherein the interface includes additional a computing device for adapting and/or modifying a data format, a control unit, a device, a computing device, localization device, and a positioning device. The sensing step is recited at a high level of generality (i.e., as a general means of gathering data which represents the environment in which data may consists of at least two regular structures which are mutually independent of each other), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The supplying and controlling/operating of the vehicle steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the generating step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. For example, referring to the specification at least page 2 in which the controlling/operating of the vehicle includes merely a determination of a trajectory, displaying of a lane change message, etc. which is a mental step that could be done in the human mind or is a general action or change being taken based on the results of the generating step and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The sensor(s) and sensor system are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e., as a general means for data gathering), and amount to mere generic data gathering components. The recited additional limitation(s) of a processor, an interface which transmits/supply via cable or wirelessly, the interface includes a transmitter and/or receiver device for the transmission of data, and/or wherein the interface includes additional a computing device for adapting and/or modifying a data format, a control unit, a device, a computing device, localization device, and a positioning device are recited at a high level of generality and merely automate the generating steps and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements just “apply it” on a computer (MPEP 2106.05F) to automate the generating steps.
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sensing, supplying, controlling/operating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 11-13 and 17-18 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 10-13 and 16-18 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenborg et al (US20150260530) in view of Nakamura et al (US20100299063) in view of Bellaiche (US20180024562).
With respect to claim 10, Stenborg discloses a method for determining a position of an automated vehicle (see at least [0017] and [0048]), the method comprising: sensing, via sensors, environment data values which represent an environment of the automated vehicle (see at least [0035] and [0048]), the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure (see at least [0048-0050], [0056], and [Figs. 1 and 4], Stenborg disclose detecting an environment having a plurality of features such as fixed objects and road markings (regular structure) which are included as environment detections (data values.)); comparing, via a processor, the environment data values with a map (see at least [0016], [0031], and [0067]); determining, via the processor, the position of the automated vehicle as a function of the comparison (see at least [0048] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); determining, via the processor, an approximate position of the automated vehicle (see at least [0030-0031] and [0048]); wherein the interface includes a transmitter and/or receiver device for the transmission of data, and/or wherein the interface includes additional a computing device for adapting and/or modifying a data format (see at least [0021-0024] and [0055]), wherein the multiple environment features have at least two regular structures that are mutually independent of each other (see at least [0016], [0031], and [Fig. 1] Stenborg discloses multiple environment features having road markings and fixed objects (at least two regular structures).), and wherein in the comparing, a relation of the at least two mutually independent regular structures is determined (see at least [0014], [0016], [0018], [0067], and [0072]), the comparing being carried out as a function of the relation (see at least [0014], [0016], [0018], [0067], and [0072]); and wherein the relation of the at least two mutually independent regular structures includes a constant and/or changing phase shift occurring as a function of the environment, and/or lateral or longitudinal distances from one another (see at least [0032], Stenborg discloses wherein the relation of the at least two mutually independent structures includes lateral or longitudinal distances from one another. “The detected characteristics of the at least one fixed object may, optionally, comprise one or a combination of lengths, widths, curvatures or shapes of the at least one fixed object, and/or distances, intervals or relations between the fixed objects.”).
However, Stenborg do not specifically teach classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. 
Nakamura teaches classifying the environment of the automated vehicle as a function of the approximate position (see at least [0007] and [claims 4-5], Nakamura teaches classifying environment (road type) based on estimated current position of vehicle a road type to which the estimated current position of the vehicle belongs.); wherein the sensing of the environment data values takes place as a function of the classification of the environment (see at least [0007], [0063], [0101-0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Nakamura of classifying the environment of the automated vehicle as a function of the approximate position; wherein the sensing of the environment data values takes place as a function of the classification of the environment. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
Furthermore, Stenborg as modified by Nakamura do not specifically teach supplying, via an interface, including a cable or wirelessly, a signal based on the position, as determined, to a control unit, wherein the automated vehicle is controlled and operated based on the position. 
Bellaiche teaches supplying, via an interface, including a cable or wirelessly, a signal based on the position, as determined, to a control unit (see at least [0252] and [0461], Bellaiche teaches supplying of signal to the vehicle and operating the vehicle according to the signal.), wherein the automated vehicle is controlled and operated based on the position (see at least [0252] and [0461]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg as modified by Nakamura to incorporate the teachings of Bellaiche of supplying, via an interface, including a cable or wirelessly, a signal based on the position, as determined, to a control unit, wherein the automated vehicle is controlled and operated based on the position. As Stenborg modified by Nakamura utilize road markings to further improve accuracy of determining of a vehicle position and Bellaiche also utilized road markings (lane markings) to determine position of the vehicle for autonomous actions. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 
With respect to claim 11, Stenborg as modified by Nakamura do not specifically discloses wherein the supplying of the signal takes place so that the map is updated as a function of the signal. 
Bellaiche teaches wherein the supplying of the signal takes place so that the map is updated as a function of the signal (see at least [0251] and [0254], Bellaiche teaches supplying signals of vehicles positions dynamically as they travel along a road for updating a map.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg as modified by Nakamura to incorporate the teachings of Bellaiche wherein the supplying of the signal takes place so that the map is updated as a function of the signal. This would be done to increase the safety of a vehicle navigating autonomously to a destination by taking into consideration a variety of factors to make appropriate decisions by determining the positions of the vehicle along a road and considering any offsets to lane marks so that appropriate decisions are made (see Bellaiche para 0003 and 0021). 
With respect to claim 12, Stenborg discloses wherein the at least one regular structure represents a periodic occurrence of the multiple environment features along a reference structure (see at least [0050] and [Fig. 1], Stenborg teaches wherein at least one regular structure (18 and 6) are occurring periodically.).
With respect to claim 13, Stenborg teaches wherein the reference structure corresponds to a road marking and/or to a trajectory of the automated vehicle (see at least [0025]).
With respect to claim 16, it is drawn to a device for determining a position of an automated vehicle claim that recite substantially the same limitations as the respective method claim 1. As such, claim 16 is rejected for substantially the same reasons given for the respective method claim 1 and is incorporated herein.
With respect to claim 17, Stenborg do not specifically teach the environment of the vehicle is classified as a function of the approximate position. Nakamura teaches the environment of the vehicle is classified as a function of the approximate position (see at least [0007] and [claims 4-5], Nakamura teaches classifying environment (road type) based on estimated current position of vehicle a road type to which the estimated current position of the vehicle belongs.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Stenborg to incorporate the teachings of Nakamura the environment of the vehicle is classified as a function of the approximate position. As both methods/systems improve and increase accuracy of the determination of a vehicle’s position. This would be done to increase the accuracy of the vehicle’s current position to improve vehicle navigation systems (see Nakamura abstract and para 0003).  
With respect to claim 18, Stenborg discloses wherein the environment data values are compared with the map (see at least [0016], [0031], [0055], and [0067]); wherein the position of the automated vehicle is determined as the function of the comparison (see at least [0055] and [0078-0081], Stenborg discloses determining a position estimate of the vehicle based on comparison of mapped (detected) object or marking to a mapped identified object or marking); and wherein the signal based on the position is supplied for operating the automated vehicle based on the position (see at least[0055], [0067], and [0083]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667